— Appeal by the defendant from a judgment of the County Court, Nassau County (Kase, J.), rendered April 23, 2007, convicting him of assault in the second degree, menacing in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the jury verdict convicting him of assault in the second degree and menacing in the second degree was against the weight of the evidence. In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that the jury’s verdict was repugnant is unpreserved for appellate review (see CPL 470.05 [2]; People v Alfaro, 66 NY2d 985, 987 [1985]; People v Graham, 307 AD2d 935 [2003]) and, in any event, is without merit (see People v Haymes, 34 NY2d 639, 640 [1974]; People v Salazar, 16 AD3d 439, 439 [2005]; People v Anthony, 273 AD2d 246 [2000]; People v Holloway, 253 AD2d 767, 768 [1998]).
The defendant’s remaining contentions do not require reversal. Fisher, J.P., Covello, Angiolillo and Leventhal, JJ., concur.